 In the Matter of R. R. DONNELLEY & SONS COMPANYandINTERNA-TIONAL PRINTING PRESSMEN & ASSISTANTS' UNION OF NORTH AMERICA,UNIT No. 1, A. F. OF L.In the Matter of R. R.DONNELLEY & SONS COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS LODGENo.126, AFL.Inthe Matter of R. R. DONNELLEY & SONS COMPANYandCHICAGOPHOTO ENGRAVERS UNIONNo.5,INTERNATIONAL PHOTO ENGRAVERSUNION- OF NORTH AMERICA, A.F. OFL.In the Matter of R. R. DONNELLEY & SONS COMPANYandCHICAGOMAILERS UNION No. 2, INTERNATIONAL TYPOGRAPHICAL UNION OFNORTH AMERICA, A. F. OF L.In the Matter of R. R. DONNELLEY & SONS COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL No. 4Messrs. Robert R. RissmanandBenjamin B. Salvaty,for the Board.Pope c6 Ballard, by Messrs. Ernest S. BallardandThomas C.Strachan, Jr.,of Chicago, Ill., for the Company.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Pressmen.Mr. P. L. Siemiller,of Chicago, Ill., 'for the Machinists.Messrs. Leon M. Despres, Larry C. Grwber, William J. Schragle,andNicholas M. DiPietro,of Chicago, Ill., for the Photo Engravers.Messrs. Leon M. Despres, Andrew Giacola,andNicholasM. DiPietro,of Chicago, Ill., for the Mailers.Mr. Benjamin M. Robinson,of New York City, for the Lithog-raphers.Mr. A. Summer Lawrence,of counsel to the Board.Cases Nos. 13-R-2649 to 13-R-J653 respectively.Decided November7, 1944DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Printing Pressmen &Assistants Union of North America, Unit No. 1, A. F. of L., herein59 N. L.R. B., No. 31.122 R.R.DONNELLEY & SONS COMPANY123called the Pressmen;by International Association of MachinistsLodgeNo. 126,AFL, herein called the Machinists;by Chicago PhotoEngravers Union No. 5, International Photo Engravers Union ofNorth America,A. F. of L., herein called the Photo Engravers; byChicago Mailers Union No. 2,International Typographical Union ofNorth America,A. F. of L., herein called the Mailers;and by the Amal-gamatedLithographers of America,Local No. 4,herein called theLithographers,alleging that questions affecting commerce had arisenconcerning the representation of employees of R. R.Donnelley & SonsCompany, Chicago, Illinois,herein called the Company,the NationalLabor Relations Board provided for an appropriate consolidatedhearing upon due notice before Earl S. Bellman, Trial Examiner.Said hearing was held at various times between October 2 and 13,1944,atChicago,Illinois.The Company and all petitioning unionsappeared,participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYR. R. Donnelley & Sons Company, an Illinois corporation, has itsoffices and principal place of business at Chicago, Illinois, and isengaged in the manufacture, processing, distribution, and sale ofprinted matter.In addition to its Chicago plant, whichalone isinvolved in these proceedings, the Company operates branch plantsat Crawfordsville, Indiana, and Detroit, Michigan.During the calen-dar year 1943, the Company purchased for use at its Chicago plant rawmaterials valued in excess of $2,500,000, of which approximately 80percent was obtained from points outside the State of Illinois.Duringthe same period, the Company's receipts from the sale of productsmanufactured at its Chicago plant, were in excess of $10,000,000, ofwhich more than 75 percent represented products shipped to pointsoutside the State of Illinois.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternational Printing Pressmen & Assistants' Union of NorthAmerica, Unit No. 1; International Association of Machinists LodgeNo. 126; Chicago Photo Engravers Union No. 5, International PhotoEngravers Union of North America; Chicago Mailers Union No. 2, 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalTypographical Union of North America; and Amal--gamated Lithographers of America, Local No. 4, are labor organiza-tions affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONAt the hearing, the Company stated that it declined to recognizeany of the labor organizations involved as the exclusive bargainingrepresentative for any of its employees in the claimed appropriateunits.The Company contends that no question concerning representationexists by reason of an alleged failure on the part of the petitioningunions to demand, prior to the filing of the petitions herein, that theCompany bargain collectively or that it recognize such unions as ex-clusive bargaining representatives of the Company's employees.This contention has been previously presented to and rejected by theBoard on numerous occasions.,'We see no reason for departing fromthis position.For a proceeding of this kind, it is sufficient that as ofthe date of the hearing the status of a petitioning union as bargain-ing agent is disputed and that recognition depends upon certificationby the Board.Statements of a Field Examiner, introduced in evidence at the hear-ing, indicate that the Pressmen, the Machinists, the Photo Engravers,theMailers, and the Lithographers, each represents a substantialslumber of employees within the unit it claims to be appropriate 2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe five petitioning unions seek separate units of employees withinthe claimed jurisdiction of each of the several unions.The Machin-1SeeMatter'of The Gilbert&Bennett Manufacturing Company,45 N. L. R. B. 1223;Matter of Columbus Iron Works Company,47 N. L. R. B 430.2The Field Examiner reported that the Pressmen had submitted 866 authorization cardsdated between January 1943 and September 1944,including 65 undated,from among atotal of 1,050 employees within the unit claimed appropriate by the Pressmen ; that theMachinists had submitted 24 authorization cards dated in September 1944, from amonga total of 29 employees within the unit claimed appropriate by the Machinists; that thePhoto Engravers had submitted 41 authorization cards dated between January 1943 andSeptember 1944, including 23 dated prior to January 1943, from among a total of 42employees within the unit claimed appropriate by the Photo Engravers;that the Mailershad submitted 134 authorization cards dated between January 1943 and September 1944,including 50 dated prior to January 1943 and 6 undated, from among a total of 150 em-ployees within the unit claimed appropriate by the Mailers ; and that the Lithographershad submitted 19 authorization cards dated between January 1943 and September 1944,including 6 undated,together with an affidavit certifying that 34 employees are membersof the Lithographers,from among a total of 74 employees within the unit claimed appro-priate by the Lithographers. IR.R. DONNELLEY& SONS COMPANY125fists, the Photo Engravers, and the Lithographers seek departmentalunits as to which no serious controversy exists aside from the questionof certain exclusions urged by the Company with respect to the Ma-chinists' and Lithographers' units, respectively.The principal issuesraised by the Company relate to the units proposed by the Pressmenand the Mailers.Of these, the Pressmen seeks a unit comprisingboth skilled and unskilled or semi-skilled pressmen employed in fourseparate departments of the Company.The unit proposed by theMailers consists of employees engaged in mailing operations, whichoperations are included in the bindery department.The Companycontends that the unit proposed by the Pressmen is inappropriate byreason of an ,alleged inconsistency between the form of organizationemployed and the practice of organizing press employees in the Chi-cago area.With respect to the Mailers' unit, the Company urges thatthe unit is lacking in homogeneity and identity by reason of the in-clusion therein of certain bindery employees whose time is dividedbetween binding and mailing operations.The Company is in agree-ment with the unit proposed by the Photo Engravers. The problemswith respect to the Pressmen's, the Mailers', the Machinists' and theLithographers' units will be considered in the order referred to above.The unit proposed by the PressmenThe Company's objections to the unit proposed by the Pressmen isbased upon the fact that, unlike the method adopted by the Pressmenin organizing the Company's employees, it is the customary practiceof press unions in the Chicago area to organize in separate locals,skilled pressmen, semi-skilled pressmen, and unskilled laborers en-gaged in pressroom activities.By 'contrast therewith, the recordreveals that the Pressmen's local herein concerned was specificallycreated as the result of an agreement reached at a conference ofvarious press locals for the purpose of organizing the Company'smajor pressrooms upon a functional basis, including in one unit skilled,semi-skilled, and unskilled pressworkers who under ordinary circum-stances would have been organized in three separate locals.Theseworkers were brought together in one local by reason of the difficultyof identifying among the Company's classifications the employees tobe segregated into separate units, and also in view of the fact that,in the absence of organization among the Company's employees ex-tending o :-er a long period of time, the Company had adopted cer-tain practices disinguishing it from other printing concerns in theChicago area.In addition thereto, the evidence discloses that theform of organization used by the Pressmen in the present instance hasbeen the basis of collective bargaining agreements between the Press-men and printing concerns in other parts of the United States out- 126DECISIONSOF NATIONAL LABORRELATIONS BOARDside the Chicago area .3While the employees 'herein claimed by thePressmen as an appropriate unit are not confined to a single depart-ment, they do, nevertheless, constitute an identifiable homogeneousgroup of employees performing interrelated functions within the gen-eral jurisdiction of the Pressmen's international union.Under thecircumstances, including the fact that the pressroom employees havebeen organized as a single group, we are of the opinion that the press-room employees aforesaid may properly constitute a separate appro-priate unit .4The unit proposed by the MailersThe contention of the Company that the unit proposed by the Mailersis lacking-in homogeneity and identity by reason of the inclusiontherein of certain bindery employees, rests upon the fact that the unitconcerns bindery employees who perform part-time mailing operationsand whose identity as mailing employees presents certain difficultiesby reason of transfers between bindery and mailing duties.The bind-ery employees in question consist of bindery girls employed as helpersin mailing and wrapping operations and also in related activities inthe publication, tag, and stencil rooms, respectively.Among such,those engaged in wrapping are girls who perform the functions ofsingle wrapping, an occupation found elsewhere throughout the bind-ery in non-mailing operations.Despite such relationship betweensingle wrappers and the bindery employees generally, it appears thatthe wrapping done by single wrappers in connection with mailingwork is performed in close proximity to the mailing employees and insupport of regular mailing operations which are largely concentratedin an area apart from bindery operations generally.While singlewrappers under some circumstances have been found to be more prop-erly a part of a unit of bindery as distinguished from mailing em-ployees,' there is in the present instance no labor organization whichclaims either a unit of bindery employees or representation among-bindery employees as a group.°Under the circumstances, we are ofthe opinion that the mailing employees, including such bindery girlsas regularly devote more than half of their time to mailing or relatedduties,? may properly constitute a 'separate appropriate unit.8The Company contends that the contracts of the Pressmen in outside areas are notrelevant by reason of the fact that the employers therein concerned are magazine pub-lishers rather than commercial printers like the Company. It is admitted, however, thatthere is no substantial difference between the printing operations of commercial printersand those of magazine publishers.4 SeeMatter of A S.AbellCompany, 27 NL R. B 776 at 781."SeeMatter of American Medical Association,39 N L R B. 3356 The record discloses that the International Brotherhood of Bookbinders, while notappearing or formally notified of the present proceedings, participated in the conferenceof unions, hereinabove referred to, and apparently indicated that it had no interest in theemployees herein concerned.TThe identity of such employees may be ascertained by reference to work slips and othermeans when not readily apparent from pay-roll classifications. R. R. DONNELLEY & SONS COMPANY127The unit proposed by the MachinistsThe unit claimed by the-Machinists as appropriate consists of em-ployees performing the duties of machinists or related work on thepay roll of the machine shop, which is part of the Company's mainte-nance department.The Company's. only objection to the unit ofmachine shop employees concerns the classifications of knife grinderand welder.The Company contends that both the knife grinder andthe welder are not trained machinists and perform duties for whichmechanical aptitude is not of necessity required.The Company fur-ther points to the fact that the classifications of knife grinder andwelder are not specifically mentioned in the collective bargainingagreements of the Machinists covering general machine shop em-ployees.On the other hand, it appears that the work of both knifegrinder and welder is ordinarily performed by regular machinistswho are expressly covered by collective bargaining agreements. Inthe case of the knife grinder and welder employed by the Company,it appears that both are on the pay roll of the machine shop and re-port to the machine shop foreman. The Machinists stated at thehearing that if certified it was ready and willing to bargain for allemployees in the unit which it claims to be appropriate.Under thecircumstances, we shall include the knife grinder and the welder withinthe unit of machine shop employees hereinafter found appropriate.The unit proposed by the LithographersThe Lithographers contends for a unit of lithographic productionemployees all of whom are located within the Company's "Depart-ment M." The Company's only objection to the proposed unit con-cerns the classifications of inspectors, paper handlers, joggers, andtruckers, whom the Company contends should be excluded therefrom.The Company urges as the ground for excluding such classifications,the status of the Lithographers as a craft labor organization and thejurisdiction of other unions, particularly the Paper Handlers, as ap-plicable to the contested categories.While the evidence discloses thataside from inspectors, the employees in the other -classifications arerelatively less skilled than journeymen lithographers, it appears thatsimilar employees have on occasion been included in units representedby the Lithographers when organizing on the basis of the lithographicprocess; such units also have been found by the Board to be appro-priate for collective bargaining .8Moreover, the record reveals thatno other labor organization is claiming the employees in question who8 SeeMatter of Con P. Curran Printing Company,57 N L. R B. 185.In a Stipple-mental Decision and Direction (58 N L R B. 175) the Board includedamong eligibleemployeespaper handlers engaged at work in connection with the lithographicprocess.618683-45-vol 59-10 128 _DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill otherwise be left without effective representation .9Under thecircumstances we shall include the classifications of inspectors, paperhandlers, joggers, and truckers within the unit of lithographic em-ployees hereinafter found appropriate.Upon the basis of the entire record we find that the following unitsare appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.(1)All employees employed in the pressrooms of the Companydesignated as Departments "B", "C", and "D" and the RotogravurePress Room (known as D Roto), excluding (1) from Department"B", the superintendent, stoneman, production man or clerk, mes-senger, Bulletin Service Employees, timekeeper or clerk; (2) fromDepartment "C", the superintendent, production man or clerk, timeclerk, engraver, or plate repairman, line-up man and proofreader;(3) from Department "D", the superintendent, production man orclerk, time clerk, engraver, trainee engraver; and (4) from the Roto-gravure Press Room, the superintendent only;(2)All employees employed in machine and related classificationsin or on the pay roll of the Company's machine shop, including theknife grinder and welder, but excluding the machine shop superin-tendent, the production man and employees in the classifications ofplumber, plumber's helper, and mason;(3)All employees employed in the rotogravure cylinder makingdepartment of the Company, engaged in the actual production ofrotogravure cylinders and all parts of the process pertaining to theproduction of rotogravure photo-engraving from the copy, original,or subject up to the finished product, excluding the departmentalmanager, production man, office and clerical employees, errand boysand girls, such regular employees of other departments of the Com-pany who are temporarily assigned to the rotogravure cylinder mak-ing department and all other employees of the Company;(4)All employees performing mailing machine operations in De-partment "DE" of the Company other than catalog flyer work andbanding work with respect to machines Nos. 17 and 118, includingmembers of mailing crews and supervisors who pile mail at the bot-tom of chutes located in Building B, 1st floor, and including binderygirls who regularly spend more than half of their time on mailingoperations, single wrapping in connection with mailing work and re-lated activities in the publication, tag, and stencil rooms, respectively,excluding the department superintendent, general foreman, produc-l ion men, time clerks, such employees who are transferred to the pub-9The absence of any jurisdictional claim on the part of the Paper Handlers is indicatedby the fact that Chicago Paper Handlers Union No. 2 authorized International PrintingPressmen & Assistants'Union to assume direction of the drive to organize the Company'spressroom employees. R. R. DONNELLEY & SONS COMPANY129lication, stencil and tag rooms from other duties in Department "DE"on an occasional basis to assist in handling rush orders, and all otheremployees of the Company;(5)All lithographers or offset production employees on the payroll of Department "M" of the Company, including inspectors, paperhandlers, joggers, truckers, and working foremen, but excluding thedepartment superintendent, the manager, non-working foremen, pro-duction men, janitors, and clerical employees.V. THEDETERMINATION OF REPRESENTATIVESThe Company requests in opposition to the petitioning unions thatall employees classified as "temporary employees" be excluded fromthe eligible employees in the several units.The evidence discloses thatthe Company maintains four different classes of "temporary em-ployees," comprising (1) seasonal employees, (2) employees having lessthan 2 years continuous satisfactory service, (3) employees engagedspecifically to fill the places of regular employees in the armed forces,and (4) girl apprentices whose contracts are for the duration of thewar.Of these employees, all but seasonal employees are of the typesfrequently referred to as either probationary or war service employees,both of whom have substantial interests in common with permanentemployees, including indefinite employment.Seasonal employees, onthe other hand, are hired for periods of not over 3 months each duringthe winter and summer seasons of peak activity in the Company's oper-ations.At the end of each season they are discharged without expecta-tion of further employment by the Company, which, at the presenttime, makes no attempt to recall them at the beginning of a new seasonof peak operations.Seasonal employees when discharged by the Com-pany frequently secure employment in war industry and generally donot return for successive seasons to the Company's employ.Since itappears that seasonal employees are not regularly employed from sea-son to season by the Company, we shall not include them within thecategory of eligible employees 10However, in view of the substantialinterests of the other so-called "temporary employees" and their pros-pect of continued employment by the Company, we shall include themamong the employees eligible to vote in the elections hereinafterdirected 11The Company further contends that employees who are presentlyserving in the armed forces of the United States should be permitted10 SeeMatter of Chicaqo Roto PrintCo , 45 N. L. It. B. 1263;Matter of W. F. HallPrinting Company,51 N. L. It. B. 640 , see alsoMatter of National Fruit Product Company,57 N. L. R. B. 100.11 SeeMatter of The Connecticut Power Company,52 N. L. R. B. 1223. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDto vote by absentee ballot.In accordance with our established policy,-we shall deny the Company's request and permit to vote only thoseemployees on military leave who present themselves in person at the-polls.The Photo Engravers requests that the date to -be adopted as thepay-roll date for election purposes should be the pay-roll date im-mediately preceding the filing of the petition by the Photo Engravers.The reason alleged for such request is that any other date would affordthe Company an opportunity to influence the results of the electionby transferring into the department concerned, employees hostile tothe Photo Engravers.There is nothing in the record, however, to,indicate that the Company contemplates interfering with the rightsof its employees in their selection of bargaining representatives.Ac-cordingly, we find no reason for departing from our usual practice withrespect to the date of eligibility affecting employees readily-identifiableas properly within the several units hereinabove referred to.How-ever, in the case of employees whose identity in connection with mailingwork -may not be clearly apparent from pay-roll classifications, weshall, in view of the records presently available for purposes ofidentification, limit eligibility to such employees who were employedby the Company during the month of September 1944.We shall direct that the questions concerning representation whichhave arisen be resolved by elections- by secret ballot among the em-ployees in the aVpropriate units, who were employed during the pay-roll period preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with R. R. Donnelley& Sons Company, Chicago, Illinois, elections by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among thoseemployees of R. R. Donnelley & Sons Company who fall within the"SeeMatter of Mine Safety Appliance Co of Gallery Plant,Gallery,Pa, 55 N I, R B.1190,Matter of Airpath Instrument Company,56 N L R B 236,Matter of Servel, Inc,58 N. L R. B 5. R.R. DQNNELLEY & SONS COMPANY131groups indicated below and whose names, other than those of binderygirls engaged part time in mailing work '13 are listed on the Company'spay roll for the period immediately preceding the date of this Direc-tion of Elections, including learners, appretices, students, part-time(short hour), and "temporary employees" other than seasonal em-ployees, and any employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding seasonal employees,and any employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections :(1)All employees in the Pressmen's unit found appropriate inSection IV, above, to determine whether or not they desire to berepresented by International Printing Pressmen & Assistants' Unionof North America, Unit No. 1, A. F. of L., for the purposes of collectivebargaining;(2)All employees in the Machinists' unit found appropriate inSection IV, above, to determine whether or not they desire to berepresented by International Association of Machinists Lodge No.126, AFL, for the purposes of collective bargaining;(3)All employees in the Photo Engravers' unit found appropriatein Section IV, above, to determine whether or not they desire to berepresented by Chicago Photo Engravers Union No. 5, InternationalPhoto Engravers Union of North America, A. F. of L., for the pur-poses of collective bargaining;(4)All employees in the Mailers' unit found appropriate in SectionIV, above, to determine whether or not they desire to be represented byChicago Mailers Union No. 2, International Typographical Union ofNorth America, A. F. of L., for the purposes of collective bargaining;(5)All employees in the Lithographers' unit found appropriatein Section IV, above, to determine whether or not they desire to berepresented by Amalgamated Lithographers of America, Local No. 4,for the purposes of collective bargaining.'gEligibility of such employees otherwise includedwithin theMailers' unit is limited,as above indicated,to-those employees who were employedduring themonth of September1944.